IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45285

STATE OF IDAHO,                                )
                                               )    Filed: April 16, 2019
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    SUBSTITUTE OPINION
DAVID CHARLES GLODOWSKI,                       )    THE COURT’S PRIOR OPINION
                                               )    DATED MARCH 6, 2019, IS
       Defendant-Appellant.                    )    HEREBY WITHDRAWN
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Scott Wayman, District Judge.

       Appeal from judgment of conviction for failing to update sex offender
       registration, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       David Charles Glodowski appeals from his judgment of conviction for failing to update
his sex offender registration, a violation of Idaho Code § 18-8309. For the reasons set forth
below, we affirm the judgment of conviction.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       While living in Wisconsin, Glodowski pled guilty to third degree sexual assault, a
violation of Wis. Stat. Ann. § 940.225(3) (Wisconsin conviction). As a result, Glodowski was
required to register in Wisconsin as a sex offender. In 2014, Glodowski relocated to Idaho. The
Bureau of Criminal Identification (bureau), a division of the Idaho State Police (ISP), reviewed
Glodowski’s prior Wisconsin conviction to determine whether Glodowski must register as a sex

                                               1
offender under the Idaho Sexual Offender Registration Notification and Community Right-to-
Know Act (SORA), I.C. §§ 18-8301 to -8331.
       In July 2014, the bureau issued an “Agency’s Findings of Fact, Conclusions of Law, and
Final Order Regarding Sex Offender Registration” (final order). In this final order, the bureau
found Glodowski’s victim was fourteen years old and concluded that Glodowski’s Wisconsin
conviction is substantially equivalent to a violation of I.C. § 18-1508, prohibiting lewd conduct
with a minor child. Further, the bureau concluded that Glodowski’s Wisconsin conviction
equated to an aggravated offense under I.C. § 18-8303(1) and that Glodowski is required to
register in Idaho for life. A certificate of service accompanied the bureau’s final order showing
service on Glodowski by mail on the same day the final order was issued.
       The final order informed Glodowski that he could file a motion for reconsideration within
fourteen days of service or appeal to the district court within twenty-eight days. There is no
record that Glodowski ever sought reconsideration or appealed the final order.             Instead,
Glodowski registered in Idaho as a sex offender.
       After registering, Glodowski was repeatedly warned about his failures to comply with the
registration rules. When Glodowski failed to return his quarterly address verification form, it
was discovered in May 2016 that he had moved without providing notice of his new address. As
a result, the State charged Glodowski with a violation of I.C. § 18-8309 for failing to update his
registration information.
       Before trial, the State filed a motion in limine to obtain a pretrial ruling that Glodowski’s
Wisconsin conviction is substantially equivalent to I.C. § 18-1508 and also to I.C. § 18-6101,
defining rape.   The day before Glodowski’s trial in April 2017, the district court held a
telephonic hearing during which it ruled that, as a matter of law, Glodowski’s Wisconsin
conviction is substantially equivalent to both I.C. §§ 18-1508 and 18-6101. The district court
also entered a written order stating the same ruling.
       The case then proceeded to trial, and the district court instructed the jury that a violation
of Wis. Stat. Ann. § 940.225(3) is substantially equivalent to a violation of I.C. §§ 18-6101 or
18-1508. The jury found Glodowski guilty for failing to update his sex offender registration.




                                                 2
Glodowski timely appeals. He challenges only the district court’s ruling that his Wisconsin
conviction and I.C. § 18-1508 are substantially equivalent.1
                                                 II.
                                   STANDARD OF REVIEW
       Neither Glodowski nor the State has raised a question of subject matter jurisdiction.
Regardless, if there is a jurisdictional defect, this Court has both the authority and the obligation
to address the issue, even if the parties failed to raise it. State v. Lute, 150 Idaho 837, 840, 252
P.3d 1255, 1258 (2011); State v. Kavajecz, 139 Idaho 482, 483, 80 P.3d 1083, 1084 (2003). A
question of jurisdiction is fundamental, cannot be ignored, and should be addressed before
considering the appeal’s merits. Kavajecz, 139 Idaho at 483, 80 P.3d at 1084. The question of
jurisdiction is a question of law over which this Court exercises free review. Id.; see also In re
Johnson, 153 Idaho 246, 250, 280 P.3d 749, 753 (Ct. App. 2012).
                                                III.
                                           ANALYSIS
       We conclude that the district court lacked authority, and thus it lacked jurisdiction, to
review and redetermine whether Glodowski’s Wisconsin conviction is substantially equivalent to
an offense in Idaho. Such a determination is exclusively within the ISP’s authority. SORA
applies to “any person who . . . has been convicted of any crime . . . in another jurisdiction . . .
that is substantially equivalent to the offenses listed in [I.C. § 18-8304(1)(a), which includes I.C.
§§ 18-1508 and 18-6101] and enters this state to establish residence . . . .” I.C. § 18-8304(b).
The Idaho Legislature delegated to the ISP the authority to promulgate rules to implement
SORA. I.C. § 18-8304(4); Doe v. State, 158 Idaho 778, 782, 352 P.3d 500, 504 (2015). In turn,
the ISP delegated its authority to the bureau “to issue final orders on [its] behalf in instances
where the bureau determines an offender’s registration requirement based upon a conviction of a
substantially similar or substantially equivalent crime.” IDAPA 11.10.03.003.02.            The ISP
regulations clearly provide that “the bureau shall determine if a person’s out-of-jurisdiction
conviction is substantially equivalent or similar to an Idaho sex related offense . . . for the
purposes of requiring a person to register in Idaho.” IDAPA 11.10.03.012.08.b.



1
        In his opening brief, Glodowski also argued that the district court erred when instructing
the jury. On reply, however, he concedes the invited error doctrine bars this challenge.
                                                 3
        If an alleged sex offender disagrees with the bureau’s final order determining the
substantial equivalency of an out-of-jurisdiction conviction with an Idaho sex offense, his
recourse is to timely appeal that order to the district court. The Idaho Constitution limits the
district courts’ appellate jurisdiction providing that: “The district court shall have original
jurisdiction in all cases, both at law and in equity, and such appellate jurisdiction as may be
conferred by law.” IDAHO CONST. art. V, § 20. Review of an agency action is an appellate
function, and “[a]ctions by state agencies are not subject to judicial review unless expressly
authorized by statute.” Johnson, 153 Idaho at 250, 280 P.3d at 753. Without an enabling statute,
the district court lacks subject matter jurisdiction to review an agency action. See, e.g., Cobbley
v. City of Challis, 143 Idaho 130, 133, 139 P.3d 732, 735 (2006) (“Judicial review of an
administrative decision is wholly statutory; there is no right of judicial review absent the
statutory grant.”).
        The Idaho Administrative Procedure Act (APA), I.C. §§ 67-5201 to 5292, is the enabling
act permitting the district court’s review of the bureau’s final order, and the provisions of the
APA constrain that review. The ISP’s regulations provide that “the bureau’s determination is a
declaratory ruling as defined by [the APA]” and that “judicial review of the bureau’s
determination shall be in accordance with [the APA].” IDAPA 11.10.03.012.08.f., 08.g. Idaho
Code § 67-5270(3) allows a petition for review of a final order if the petitioner “complies with
the requirements of sections 67-5271 through 67-5279, Idaho Code.” Importantly, the APA
limits the timeframe for an appeal of the bureau’s final order. As stated in the bureau’s final
order, a petition for review must be filed within twenty-eight days of the final order’s service
date, within twenty-eight days of an order denying reconsideration, or within twenty-one days of
the agency’s failure to act on a petition for reconsideration, whichever occurs later. I.C. §§ 67-
5273(2), 67-5246(4). The timely filing of the petition for judicial review within this provision is
jurisdictional. Knox v. State, 162 Idaho 729, 731, 404 P.3d 1280, 1282 (Ct. App. 2017); see also
Johnson, 153 Idaho at 250, 280 P.3d at 753 (“The failure to file a timely petition for judicial
review is jurisdictional . . . .”).
        Pursuant to the ISP’s delegation of authority to implement SORA, the bureau issued its
final order on July 1, 2014, determining Glodowski’s Wisconsin conviction is substantially
equivalent to an offense under I.C. § 18-1508. Accordingly, any timely appeal of that final order
to the district court would have likely had to occur in 2014. See I.C. § 67-5246(4) (requiring

                                                4
petition for reconsideration within fourteen days of final order); I.C. § 67-5273(2) (requiring
appeal to district court within twenty-eight days). Whether any such appeal ever occurred is
unclear from the record. What is clear, however, is that Glodowski did in fact register in Idaho
as a sex offender, including in January 2016. The fact that he registered more than eighteen
months after the bureau issued its final order necessarily indicates that Glodowski either never
challenged the bureau’s final order or, at most, unsuccessfully challenged it.
       Regardless, the bureau’s final order is conclusive as to the determination that
Glodowski’s Wisconsin conviction is substantially equivalent to a violation of I.C. § 18-1508.
C.f. Cobbley, 143 Idaho at 134, 139 P.3d at 736 (“[I]f the exclusive and otherwise unavailable
method is set forth in the provided-for judicial review procedures, one cannot challenge in a
separate civil suit the action of a board where that board has acted on matters within its
jurisdiction.”). Glodowski did not timely challenge the bureau’s determination under the APA,
and he cannot now collaterally attack that determination. See id. The district court lacked
authority, and thus it lacked jurisdiction, to review and redetermine whether Glodowski’s
Wisconsin conviction is substantially equivalent to any Idaho offense.
       While the district court did not address the question of its jurisdiction, it did rely upon
Doe, 158 Idaho at 780, 352 P.3d at 502, to guide its substantial equivalency analysis. We note
that the appeal in Doe arose in a different manner than under the APA as outlined above. Our
decision in this case, however, is not inconsistent with Doe, which is distinguishable. In that
case, Doe was a registered sex offender who resided in Washington but was contemplating a
move to Idaho.      Id. at 779, 352 P.3d at 501.        Before moving to Idaho, Doe sought a
determination of whether his Washington conviction was substantially equivalent to an Idaho
offense, thereby requiring him to register in Idaho. Id. at 780, 352 P.3d at 502. After being
notified by the ISP’s legal counsel that he would have to register in Idaho, Doe filed a petition in
district court for declaratory judgment under I.C. § 10-1202 regarding whether his Washington
conviction was substantially equivalent to an Idaho offense. Doe, 158 Idaho at 780, 352 P.3d at
502. The district court dismissed the petition, concluding Doe lacked standing because he did
not live in Idaho, was not yet required to register in Idaho, and had not been threatened with
prosecution for failing to register in Idaho. Id. at 781, 352 P.3d at 503.
       The Supreme Court in Doe reversed. Id. at 784, 352 P.3d at 506. It reasoned that a
declaratory judgment is permissible to determine the applicability of an agency rule, as

                                                  5
distinguished from a review of an agency’s final order as in this case. Id. at 782, 352 P.3d at
504. Additionally, the Court reasoned that the ISP did not have a process for providing an
advisory ruling for a nonresident and that this inadequate remedy was an exception to the
requirement that Doe must exhaust his administrative remedies. Id. Neither of these reasons,
however, provides the district court in this case with jurisdiction to redetermine whether
Glodowski’s Washington conviction is substantially equivalent to an Idaho sex-related offense.
Unlike Doe, Glodowski lives in Idaho, is required to register in Idaho pursuant to the bureau’s
final order, and was charged with failing to maintain his registration.
                                                IV.
                                         CONCLUSION
       The bureau’s final order concluding that Glodowski’s Wisconsin conviction was
substantially equivalent to an Idaho sexual offense and that Glodowski is required to register in
Idaho as a sex offender is final.      The district court lacked authority, and thus it lacked
jurisdiction, to review and redetermine the issue of whether Glodowski is required to register in
Idaho. Regardless, the district court correctly instructed the jury that Glodowski is required to
register as a sex offender in Idaho, as the bureau’s final order requires. Therefore, we affirm the
judgment of conviction.
       Judge HUSKEY and Judge LORELLO CONCUR.




                                                 6